Citation Nr: 0117965	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-09 363A	)	DATE
	)
	)


THE ISSUE

Whether a decision of October 4, 1984, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for spondylolysis of the lumbar spine with fusion, involved 
clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
In a statement received in March 2000, the moving party 
claimed that a Board decision of October 4, 1984, involved 
clear and unmistakable error (CUE) by denying his claim of 
entitlement to service connection for spondylolysis of the 
lumbar spine with fusion.  His statement was accepted as a 
request for review of the Board's October 4, 1984, decision, 
on the grounds of CUE.  See 38 C.F.R. § 20.1404(a) (2000).  


FINDING OF FACT

The October 4, 1984, Board decision was adequately supported 
by evidence then of record, and it is not shown that the 
decision was undebatably erroneous.  


CONCLUSION OF LAW

The October 4, 1984, Board decision, which denied a claim of 
entitlement to service connection for spondylolysis of the 
lumbar spine with fusion, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.1400, 20.1403 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  

The statute and implementing regulation provide the decision 
by the Board is subject to revision on the grounds of CUE.  
If evidence establishes the error, the prior decision shall 
be reversed or revised.  A request for revision of a Board 
decision based on CUE may be instituted by the Board on its 
own motion or upon request of the claimant.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.  

In the implementing regulation, CUE is defined as:  

A very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  To warrant revision of a Board decision 
on the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are (1) changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior...decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The veteran has alleged that the Board's October 4, 1984, 
decision was clearly and unmistakably erroneous in two 
respects:  By not finding that he was entitled to a 
presumption at entrance upon active duty that his lumbar 
spine and lower back were in sound condition; and by not 
finding that a chronic back disorder was incurred while he 
was on active duty.  

At the time of the Board's October 4, 1984, decision, the 
evidence of record included:  The veteran's service medical 
records; a statement by one of the veteran's commanding 
officers; a statement by the veteran's mother; postservice 
medical records; a statement by a private treating physician; 
and a statement by an employee of a railroad for which the 
veteran worked after separation from service.  

The issue before the Board in October 1984 was entitlement to 
service connection for spondylolysis of the lumbar spine with 
fusion.  

In the decision of October 4, 1984, the Board noted that 
spondylolysis of the lumbar spine was diagnosed in July 1981, 
which was over 11 years after the veteran's separation from 
service, and that he underwent spinal fusion surgery at a 
private hospital in October 1981.  

The veteran's service medical records disclosed that, in June 
1966, in a report of medical history for induction, the 
veteran stated that he had had recurrent back pain; a 
physician noted that the veteran's recurrent low back pain 
was associated with bending and lifting; the veteran had had 
X-rays and been told that he had a birth defect of the lumbar 
spine.  At an orthopedic consultation in June 1966 a history 
of back pain after a twisting job at work in May 1966 was 
noted.  Range of motion of the back was full; straight leg 
raising was negative; X-rays were negative.  The impression 
was a normal back.  The report of an examination for 
induction in June 1966 stated that the veteran's spine and 
musculoskeletal system were normal.  

In 1984, a statute provided that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 311 (1994).  

Also, in 1984, regulations provided that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (1984).  

Because a spinal or low back disorder was not noted in the 
examination report of June 1966, it was error for the Board 
not to find that the veteran was entitled to the presumption 
of soundness.  However, that is not the end of the inquiry.  
The current issue before the Board is whether the denial of 
service connection for a chronic back disorder in October 
1994 involved CUE.  In the decision of October 4, 1984, after 
noting the veteran's complaints of back pain in service and 
his treatment for back pain in service, the Board also noted 
that:  In March 1969, the veteran indicated to service 
department medical personnel that his back was not bothering 
him; he had no further complaints concerning his back while 
he was on active duty; and, at an examination for service 
separation in October 1969, no abnormal complaints or 
findings with respect to the back were noted.  In the 
discussion and evaluation section of the decision, the Board 
said, "...there is no basis for a conclusion that the low back 
complaints in service were anything other than acute 
exacerbations.  The symptoms reported in service resolved 
when the veteran was transferred to lighter duties and were 
not noted on examination for separation from service.  There 
is no clinical evidence that the underlying pathology of the 
preexisting back disorder increased in severity during 
service.  The increased pathology which required surgical 
intervention in 1981 was too remote from the veteran's active 
service to be considered the result of any trauma sustained 
in service."  

In the decision of October 4, 1984, the Board made a 
conclusion of law that a back disorder was not incurred in or 
aggravated by service.  The Board's finding that the veteran 
did not sustain a chronic back disorder in service was a 
reasonable conclusion from the evidence of record at that 
time, in particular the absence of any complaints related to 
the back from March 1969 to October 1969 followed by a 
separation examination in October 1969 which was negative for 
any findings related to the back.  It follows that the denial 
of service connection for a chronic back disorder did not 
involve CUE, because granting the veteran the presumption of 
soundness would not have manifestly changed the outcome of 
the decision, which was the denial of the service connection 
claim.  The Board's conclusion of law that spondylolysis of 
the lumbar spine with fusion was not incurred in or 
aggravated during the veteran's wartime service, was not 
clearly and unmistakably erroneous, because that conclusion 
was supported by competent evidence of record.  

The Board concludes that, for the reasons stated above, in 
the decision of October 4, 1984, the Board's denial of the 
benefit sought did not involve CUE.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403.  


ORDER

The motion for revision of the Board's decision of October 4, 
1984, on the grounds of CUE is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


